DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Andel et al. in view of Richter et al.
Van Andel et al. discloses a heat exchanger 1 comprising:  capillary tubes 8 vertically arrayed (when the heat exchange shown in Fig. 1 is rotated 90 degrees), wherein each of the pipes includes a passage for refrigerant [0080]; and wires 10 that partition a space between adjacent capillary tubes (see Fig. 7), in which the wires conduct heat exchange between medium flowing through the capillary tubes and gas flowing through the heat exchanger; wherein the capillary tubes are divided into heat exchange sections, each of the heat exchange sections includes:  a main heat exchange section connected to a gas-side entrance communication space 3, (see marked-up Fig. 1 below), and a sub heat exchange section that is connected in series to the main heat exchange section at a vertical position different from the main heat exchange section, and to a liquid-side entrance communication space 6, and a first heat exchange section among the heat exchange sections includes a lowermost one of the capillary tubes (see Fig. 1 below), the main heat exchange section of the first heat exchange section is a first main heat exchange section, the sub heat exchange section of the first heat exchange section is a first sub heat .

    PNG
    media_image1.png
    901
    1271
    media_image1.png
    Greyscale

Allowable Subject Matter
4.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Shatz et al. and Furumura et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763